Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1, 12, and 18, along with the respective dependent claims, are drawn to the general notion of a touch pad input device containing a display at the touch input surface. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
For claim 1, the particularly-significant, distinguishing structural and functional features are a touch input member having a haptic actuator, a position adjusting mechanism held by a holding member to a base member, the base member having an elastic member formed of a first and second spring portion disposed between itself and the touch input member and having a pressure sensor detecting pressure on the touch input surface , when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
For claim 12, the particularly-significant, distinguishing structural and functional features are a touch input member having a haptic actuator, a position adjusting mechanism held by a holding member to a base member, the base member having a pressure sensor disposed between itself and the touch input surface, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
For claim 18, the particularly-significant, distinguishing structural and functional features are a touch input member having a display panel with a touch-sensing pattern at the input surface. a haptic actuator, a position adjusting mechanism held by a holding member to a base member, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693